KYZAR, Judge.
The State of Louisiana appeals from a trial court judgment granting a motion to quash a bill of indictment charging the defendant, Damon Broussard, with one count of molestation of a juvenile. The defendant was indicted by a grand jury with one count of molestation of a juvenile, in violation of La.R.S. 14:81.2. The indictment was filed in the trial court on February 19, 2014, under trial court docket number 81972. He was also indicted by a grand jury on one count of indecent behavior with a juvenile, in violation of La.R.S. 14:81, and one count of molestation of a *1094juvenile, in violation of La.R.S. 14:81.2, under trial court docket number 81971. The defendant was prosecuted simultaneously with common pleadings and hearings, although the cases were not officially consolidated or joined. The same motion to quash was filed and granted by the trial court under both docket numbers. The appeal of trial court docket number 81971 is the subject of a separate appeal with this court in State of Louisiana v. Damon Broussard , 18-677. The issues as to each appeal are identical.
For the reasons set forth in State of Louisiana v. Damon Broussard , 18-677 (La.App. 3 Cir. 3/13/19), 269 So.3d 1094, we reverse the decision of the trial court and remand for proceedings consistent herewith.
REVERSED AND REMANDED.